NOURSE, P. J.
Defendant was tried to a jury on two counts—one charging a violation of section 11500 Health and Safety Code—possession of narcotics, the other charging transportation of same. The second count was dismissed on motion. A conviction was had on the first count and the appeal is from the judgment and from the order denying the motion for a new trial.
The appeal rests solely on the question of the sufficiency of the evidence. At - about midnight of August 7, 1950, two police officers picked up an “informer” who volunteered to phone the defendant presumably for the purpose of purchasing narcotics. A few minutes later the defendant drove his car down Montgomery Street across Market Street to the side entrance of the Palace Hotel. There *830he was stopped by the informer and the two officers who took from his possession a package containing four glass vials and two loose tablets all of which when tested proved to contain morphine. One of the officers thereupon placed his initials on the package. He also wrote down .the control numbers on the four vials—numbers required to be placed on the vial by a manufacturer of narcotics. A subsequent examination of the two loose tablets and of two of the four vials showed that they contained morphine. The arresting officer, after copying the manufacturer’s numbers from the vials, placed them with the loose tablets in a sealed envelope and delivered them to the state narcotic chemist. The latter made a scientific examination and testified that the loose tablets and the two vials examined all contained morphine. These loose tablets and two of the sealed vials were received in evidence.
This evidence was sufficient to support the verdict. Appellant’s attack is that the testimony of identification of the exhibits should not have been believed by the jury. That is not a question for a reviewing court.
The judgment and order are affirmed.
Goodell, J., and Dooling, J., concurred.